Justice EAKIN,
dissenting.
I disagree with the Majority that an individual cannot be informed of an officer’s identity or purpose in ways other than a formal scripted pronouncement. The Majority holds an officer must be the source of the information, which I take it means an officer not in uniform must specifically state aloud that he or she is a police officer and that the individual is the subject of an official investigation of a violation of law. My colleagues base this on the fact that “there is no language in the statute to suggest that the General Assembly intended that an individual’s knowledge could be derived from the surrounding circumstances.” Majority Op., at 975. Respectfully, this rationale is misguided.
What a defendant knows, thinks, or intends, is always provable by circumstantial evidence, absent some authority to the contrary. This is a general rule of criminal jurisprudence, and if it is to be rendered inapplicable in a specific statute, it must be superseded with specificity. *976What is pertinent is that there is nothing in the statute that suggests knowledge may not be derived from the surrounding circumstances, as would elements of any other crime.
The Majority’s statement is also amiss in that the individual’s knowledge is not an element of the crime in the first place. The required element is what I will for sake of expedience refer to as pronouncement of authority and purpose. Proof the accused knew identity or purpose is not required by the statute — it is relevant, however, for it reduces the need for a formal pronouncement by the officers.
Pronouncement of authority and purpose is required by notions of due process — you cannot be convicted of lying to a policeman if you are not on notice that it is a policeman. The purpose of the pronouncement element is to ensure that knowledge, but where knowledge already exists, it becomes at most a perfunctory act. Here, the officers’ identity and purpose were known in fact, pronounced, and made obvious to all from their appearance and their actions. The evidence shows the officers unambiguously conveyed their identity and purpose in a manner sufficient to make out the elements of 18 Pa.C.S. § 4914.
The relevant portion of the statute provides:
A person commits an offense if he furnishes law enforcement authorities with false information about his identity after being informed by a law enforcement officer who is in uniform or who has identified himself as a law enforcement officer that the person is the subject of an official investigation of a violation of law.
18 Pa.C.S. § 4914.
These officers were already familiar with D.S. — this is how they knew he was lying to them. One of the officers actually drove D.S. home on a prior occasion. D.S. knew who they were. D.S.’s cousin testified at trial that she even recognized the officers’ car, not to mention the police themselves. However, if they were not known to be policemen beforehand, they certainly were when they got out of their car with firearms drawn. The officers ordered D.S. and his companions to put their hands up. They patted them down. They ordered them against the fence while questioning them. They asked D.S. about his identity and his mother’s whereabouts— D.S. responded by shouting profanities and telling them he did not have to answer, which is not only true but reflective of his knowledge of who he was talking to. They cuffed him and drove him away.
It is euphemistic to say these acts “conveyed their identity and purpose” to all— suffice it to say they were recognizable as police, and they conveyed to D.S. he was the subject of an investigation. The only way this was not sufficient is for us to inject a requirement that there be a verbalized proclamation, something that the legislature did not put in the statute— verbalization simply is not an element set forth therein. Of course a verbal announcement would satisfy this element, but in the reality of the moment, it would have been a superfluous and needless pronouncement. What is required by the statute is that the officer identifies himself and his purpose — there is no requirement how that identification must be made.
Indeed, the sufficiency of evidence supporting officers’ identity and purpose was not even raised at the juvenile court — the defense did not suggest D.S. did not know these were officers, because the defense rested on the very fact that he did know who they were. D.S.’s trial counsel suggested D.S. gave multiple names because he was frightened by the officers, and *977argued the officers “had no doubt about who [D.S.] was.” N.T. Trial, 6/1/09, at 71-72. D.S. never attempted to raise the question of the officers’ method of identification at trial because it was counterproductive to his defense.1
The purpose of the elements in question is to ensure an individual is aware of an officer’s identity and purpose — you may lie to a civilian, but you may not lie to an officer who you know to be investigating you. The pronouncement elements of § 4914 assure a person recognizes the authority of the person asking for identification. You need not talk to the police at all, but if you do, you cannot lie about who you are.
All sorts of people in all sorts of situations identify themselves without a word— there really is such a thing as “someone who needs no introduction,” and these officers in this situation were just such people. Had these officers been undercover, rather than merely in plain clothes, others might not know their identity or official purpose, and no crime would be committed by lying to them. However, when identity and purpose are clearly recognized by any reasonable sentient person, and in fact were manifestly understood by this less-than-naive subject and the attendant crowd of jeering onlookers, the circumstances afford sufficient proof that the officers identified themselves and their puipose. Accordingly, I must dissent.

. Because I do not find the evidence insufficient, I do not address the finding that this issue was not waived. This argument is contradictory though, as at the hearing D.S. argued he knew their identity, and on appeal argues insufficiency of evidence on the point. Where an element of a crime is not only uncontested at the guilt hearing, but is embraced as part of the defense strategy, asking for a reversal based on a lack of proof of that element certainly smacks of waiver.